Atkinson, J.
1. On the issues as to mental capacity of a grantor and undue influence exercised by the grantee in a suit to set aside certain deeds the following evidence'was admissible: “And he [A. J. Rice Sr.] seemed to be suffering from almost a complete loss of memory; and when he would make himself understood at all, his utterances and the *805thoughts he seemed to be trying to convey indicated a complete loss of mental control.”
No. 8537.
November 13, 1931.
2. On the conflicting evidence the judge did not err, after the grant of a nonsuit, in revoking the order of nonsuit at the same term and in reinstating the ease. Judgment affirmed.

All the Justices concur.

Copeland & Dulces, for plaintiffs in error.
W. E. Perry and Liltle & Dickerson, contra.